      Case: 1:20-cv-01524 Document #: 5 Filed: 03/03/20 Page 1 of 2 PageID #:23




                      UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Anthony Terrel Dixon (#2019-0323131),         )
                                              )
               Plaintiff,                     )       Case No. 20-cv-1524
                                              )
       v.                                     )
                                              )       Hon. Steven C. Seeger
Superintendent Jones-Hayes, et al.,           )
                                              )
               Defendants.                    )

                                              ORDER

        Plaintiff’s motion to proceed in forma pauperis [Dckt. No. 3] is denied without prejudice.
The Court directs Plaintiff to submit a renewed IFP application that is complete, signed, and
certified by a trust fund officer. He must also attach copies of facility trust fund ledgers
showing his income for the six months before he brought this action, from August 28, 2019
through February 28, 2020. Failure to comply by March 31, 2020, will result in denial of leave
to proceed in forma pauperis and summary dismissal of this case. The Court instructs the Clerk
to provide Plaintiff with a blank IFP application along with a copy of this Order.

                                          STATEMENT

        Plaintiff Anthony Terrel Dixon, an inmate in the custody of the Cook County Department
of Corrections, brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff
claims that Defendants (jail officials) violated his constitutional rights by using unjustified force
against him or, alternatively, failing to intervene when a fellow officer engaged in excessive
force.

        Plaintiff has filed an incomplete application for leave to proceed in forma pauperis. A
prisoner seeking leave to proceed in forma pauperis must obtain a certificate from his custodian
stating the amount of money the prisoner has on deposit in his or her prison or jail trust fund
account. See 28 U.S.C. § 1915(a)(2). Furthermore, to enable the Court to make the necessary
assessment of an initial partial filing fee, the prisoner must also “submit a certified copy of the
trust fund account statement (or institutional equivalent) for the prisoner for the 6-month period
immediately preceding the filing of the complaint or notice of appeal, obtained from the
appropriate official of each prison at which the prisoner is or was confined.” Id.

       In this case, Plaintiff’s IFP application is missing pages and is not certified by a trust
account officer. In addition, the document is unsigned. Litigants are required to sign every
document they submit for filing. See Fed. R. Civ. P. 11(a).
      Case: 1:20-cv-01524 Document #: 5 Filed: 03/03/20 Page 2 of 2 PageID #:24




        In short, if Plaintiff wants to proceed with this lawsuit, he must submit a certified,
complete, and signed IFP application, along with copies of trust fund ledgers showing his income
for the six months preceding the initiation of this lawsuit – that is, from August 28, 2019 through
February 28, 2020. The Clerk will provide Plaintiff with a blank IFP application. The other
alternative is to pay the filing fee. Failure to submit a sign, complete IFP application or, in the
alternative, to submit the statutory filing fee of $400.00 by March 31, 2020 will result in
summary dismissal of this suit. See Thomas v. Butts, 745 F.3d 309, 312–13 (7th Cir. 2014).



Date: March 3, 2020                                  _________________________

                                                     Steven C. Seeger
                                                     United States District Judge




                                                2
